867 F.2d 610Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Howard George PUGH, Defendant-Appellant.
No. 88-5106.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 16, 1988.Decided:  Jan. 13, 1989.

Richard F. Thurston, for appellant.
Betsy C. Steinfeld (Office of the United States Attorney), for appellee.
Before K.K. HALL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Howard George Pugh appeals his jury conviction on three misdemeanor charges of violating 26 U.S.C. Sec. 7203 by failing to file federal income tax returns for the years 1982, 1983 and 1984, despite the fact that he earned income of over $20,000 in each of those years.  We affirm.


2
Pugh is a high school graduate who has worked for 17 years as a welder.  He paid federal income tax in years prior to 1982.  In 1982 he began attending meetings of the American Constitutional Rights Protective Association (ACRPA) and reading materials which he alleged led him to believe that payment of income taxes is voluntary and that the Sixteenth Amendment was not properly ratified.  Consequently, he stopped paying federal income tax.


3
The sole issue on this appeal is whether the district court erred by refusing to give an expansive instruction on good faith proffered by Pugh's attorney.  Instead of giving Pugh's instruction the district court gave an instruction which, among other things, told the jury that they could not convict Pugh if Pugh failed to file income tax returns "because of negligence, inadvertence, accident or reckless disregard ... or do [sic] to his good faith misunderstanding of the ... law."


4
An examination of the district court's charge reveals that as a whole it is a correct statement of the law and adequately instructed the jury upon Pugh's theory of defense.   See United States v. Portsmouth Paving Corp., 694 F.2d 312, 324 (4th Cir.1982);  United States v. Rothman, 567 F.2d 744, 752 (7th Cir.1977).  Thus, Pugh was not prejudiced by the district court's refusal to give a more expansive instruction.


5
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the briefs before the Court and argument would not aid in the decisional process.


6
AFFIRMED.